Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 09/08/2022 responding to the Office Action 08/18/2022 provided in the allowance of claims 1, 3-4, 8-13, 15 and 18.
2.    Claims 1 and 13 are amended.
3.    This office action is based on Applicants’ amendment filed on 09/08/2022 and an interview conducted on 09/13/2022 with Applicants’ representative Attorney David Mixon (Reg. No. 43,809).

EXAMINER’S AMENDMENT
4.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST 
be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney David Mixon (Reg. No. 43,809).

6.    Claims 10 and 13 have been amended as follows: 

IN THE CLAIMS:

10. 

13. (Currently Amended) A computer-implemented method for conducting user interface (UI) software component testing, the method comprising: 
launching a code editor extension which parses code of the UI software component and obtains information necessary for test execution comprising, test uniform resource locator (URL) files, test names, and test locations located within the code of the UI software component; 
displaying testing actions with a screencast from the code editor; 
setting testing breakpoints at various locations in the code of the UI software component; 
launching a browser with a debugging port; 
launching a webview with the code editor; 
displaying UI software component testing progress to a user with a screencast from the browser of the webview, where the browser and the code editor are 3simultaneously and continuously displayed side by side to the user in a dual screencast window during the UI software component testing; 
launching a debug configuration with the code editor with the test information and attaching to the debugging port of the browser; 
navigating to a test uniform resource locater (URL) with the browser from parsed test information; 
collecting test results with the browser; 
presenting the test results in the code editor to the user; and 
initiating debugging with the code editor while simultaneously referencing the test results shown in the browser,  
	where the browser is a headless browser,
	where the code editor is an inline code editor, and
	where the code editor utilizes an extensible application programming interface (API).
	
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192